   Case 1:21-cv-01029-UNA Document 1 Filed 07/15/21 Page 1 of 8 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 LAZER IP LLC,

                          Plaintiff,                     Case No.

                             v.
                                                             Jury Trial Demanded
 STMICROELECTRONICS, INC.,

                      Defendant.


                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Lazer IP LLC, by and through the undersigned counsel, files this Complaint for

patent infringement against Defendant STMicroelectronics, Inc., and in support states, all upon

information and belief:

                                           PARTIES

       1.      Plaintiff Lazer IP LLC 6009 W Parker Rd, Ste 149 – 1186, Plano, TX 75093-

8121 (“Lazer” or “Plaintiff”) is a limited liability company organized and existing under the laws

of the State of Texas and having its office address at 6009 W Parker Rd, Ste 149 – 1186, Plano,

TX 75093-8121.

       2.      Defendant STMicroelectronics, Inc. (“STMicroelectronics” or “Defendant”) is a

corporation organized and existing under the laws of the State of Delaware. STMicroelectronics

maintains its registered office at The Corporation Trust Company, Corporation Trust Center

1209 Orange St., Wilmington, DE 19801 .
   Case 1:21-cv-01029-UNA Document 1 Filed 07/15/21 Page 2 of 8 PageID #: 2




                                 JURISDICTION AND VENUE

       3.      This is an action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. § 1 et seq., including 35 U.S.C. §§ 271. This Court has subject matter

jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       4.      This Court has personal jurisdiction over Defendant at least because Defendant is

a corporation organized under the laws of the State of Delaware.

       5.      Venue is proper in this Judicial District under 28 U.S.C. §§ 1391 and 1400(b)

because Defendant is deemed to be a resident of this District.

                                       PATENT 6,701,508

       6.      U.S. Patent No. 6,701,508, entitled “Method And System For Using A Graphics

User Interface For Programming An Electronic Device” (the “508 Patent”) was duly and legally

issued on March 2, 2004. A true and correct copy of the ’508 Patent is attached as Exhibit 1.

       7.      The Patent disclosed and exemplified a unique and valuable system and method

for designing a microcontroller device using a design system having modularized user

component modules defining functional components.

       8.      Plaintiff is the named assignee of, owns all right, title and interest in, and has

standing to sue and recover all past damages for infringement of the ‘508 Patent.

       9.      The claims of the ‘508 Patent are patent eligible under 35 U.S.C. § 101. The

claims are not abstract. The claims are directed to a novel improvement in designing devices by

providing and using a flexible and customizable architecture that handles compute-intensive

design aspects that would otherwise have to be handled by parallel operations. The result are

systems and methods of that can be adapted to evolving algorithms and workload needs.




                                                  2
   Case 1:21-cv-01029-UNA Document 1 Filed 07/15/21 Page 3 of 8 PageID #: 3




       10.     The ‘508 Patent described the prior art systems and methods to modify the

contents of a microcontroller, and the difficulties and restrictions in such prior systems and

methods. The invention of the ‘508 Patent included the steps of compartmentalizing the design

of a microcontroller by modularizing the various components that create the desired functionality

of the microcontroller using a graphics user interface. The system and method include modules

which are made available to the programmer who can then retrieve information on selected

predefined and pre-configured user modules of the desired microcontroller components. For

example, at a high level, Claim 12 and its dependent claims provide for a device editor system

that comprises providing a workspace that includes selectable pre-configured modules for

programming in a target microcontroller that can be placed in a workspace and providing a pin

out workspace for specifying pin out information placed and selected user modules.

       11.     During the prosecution of the ‘508 Patent, the Examiner had asserted various

prior art. With respect to the last item of prior art cited by the Examiner, the applicant had

explained that the claims include, inter alia, providing “user modules,” and particularly

“selectable user modules each pre-configured components for programming in a target

microcontroller; providing a user module placement workspace for placing selected ones of said

plurality of user modules within allowable hardware resources; and providing a pin out

workspace for specifying pin out information placed and selected user modules.” The applicant

further pointed out that providing the “user modules” was illustrated and defined in the

specification, and that providing these modules benefited computer operation:

               the user module selection allows a user to select any number of user
       modules from a catalog of user modules. For example, as shown in Figure 3 of the
       present application, a catalog of individual user modules is shown in sub-
       workspace 310. From sub-workspace 310, a user may select a user module to be
       programmed into a microcontroller. In particular, the user module may be
       selected directly at the user module selection workspace, as claimed. As


                                                 3
   Case 1:21-cv-01029-UNA Document 1 Filed 07/15/21 Page 4 of 8 PageID #: 4




       described above, a user module is a circuit design that can be implemented by one
       or more hardware resources of the programmable microcontroller.

               The user module placement workspace allows a user to place the selected
       user modules according to the hardware resources of the electronic device.
       Because a user module is implemented by one or more hardware resources of a
       microcontroller, the user module placement workspace "illustrates the placement
       of the user module with respect to available resources of the target
       microcontroller device in a hardware layout graphical display" (page 17, lines 15-
       17). In particular, the user module placement workspace is useful for presenting a
       user with a view of the specific hardware resources that a particular user module
       requires.

               The user module pin out workspace allows a user to configure pin
       selections and drive types. As described in the present invention, the user module
       pin out workspace allows a designer to "connect internal ports of the system of
       user modules to external pins" (page 20, lines 26-27).

              The three workspaces provided in the claimed embodiments of the present
       invention provide a useful tool for selection, placement, and pin selection for use
       in microcontroller design. In particular, each workspace performs a particular
       independent function, facilitating a particular step of a programmable
       microcontroller design process.

       12.     Applicant further pointed out that these claimed system and method steps benefit

computer functionality in ways that were not found in the prior art:

               Applicants respectfully assert that the components as described in [the
       prior art] are not user modules as claimed. As described above, a user module is a
       circuit design that can be implemented by one or more hardware resources of the
       programmable microcontroller. In order to select and place user modules, as
       claimed, a corresponding programmable microcontroller having hardware
       resources is used. Applicants respectfully assert that [the prior art] does not teach,
       describe or suggest an electronic device configuration system utilizing user
       modules.

               Furthermore, Applicants understand [the prior art] {sic}to system for
       interactive design and simulation of an electronic circuit allowing a user to design
       a circuit and view simulation results in the same display window. … In
       particular, [the prior art] teaches a system that utilizes a single display window for
       presenting this graphical information (abstract). As described above, an aspect of
       the current invention provides a programming application that provides an
       organized device editor workspace for efficient programming of a
       microcontroller. By providing three distinct workspaces for performing particular
       function of the programming application, the present invention facilitates the
       design process of a microcontroller.


                                                 4
   Case 1:21-cv-01029-UNA Document 1 Filed 07/15/21 Page 5 of 8 PageID #: 5




               Applicants respectfully assert that [the prior art] in particular does not
       teach, describe or suggest a device editor sub-system comprising a user module
       selection, workspace, a user module placement workspace, and a user module pin
       out workspace as claimed. In contrast, [the prior art] teaches a system for
       designing and simulating a circuit using a single display window. ….

       13.     Thus, the ‘508 Patent claims focus on specific improvements in computer

capabilities as opposed to an invention that simply uses computers as a tool. The focus of the

claimed advance is on a solution to a technological problem arising in computer operations and

provides a specific improvement in computer capabilities or functionality, rather than only

claiming a desirable result or function.

       14.     Further, Claim 12 and its dependent claims, individually and as an ordered

combination, recite an inventive concept, which is manifestly more than the application of an

abstract idea using well-understood, routine, and conventional activities previously known to the

industry. Prior to the present invention, there was no prior art disclosing a system and method

for designing a microcontroller device by providing a workspace that includes selectable pre-

configured modules for programming in a target microcontroller that can be placed in a

workspace and providing a pin out workspace for specifying pin out information placed and

selected user modules. Thus, even if somehow the claims were viewed as defining an abstract

idea, the claimed unique and novel and unconventional combination of steps transform any

abstract idea into a patent-eligible invention. For example, the prior art systems and methods did

not include providing a workspace that includes selectable pre-configured modules for

programming in a target microcontroller that can be placed in a workspace and providing a pin

out workspace for specifying pin out information placed and selected user modules.

                   COUNT I – INFRINGEMENT OF THE ’508 PATENT

       15.     Plaintiff restates and incorporates by reference the foregoing allegations.



                                                 5
   Case 1:21-cv-01029-UNA Document 1 Filed 07/15/21 Page 6 of 8 PageID #: 6




       16.     In violation of 35 U.S.C. § 271(a), STMicroelectronics has practiced and

continues to make, use, offer for sale, sold and offer for others to use STMCube™, including as

an inducement to purchase other STMicroelectronics products. STMicroelectronics states that

STMCube™ “is an STMicroelectronics original initiative to make developers’ lives easier by

reducing development effort, time and cost. STM32Cube is the implementation of STMCube™

that covers the whole STM32 portfolio. stm32cubemx imageSTM32Cube includes

STM32CubeMX, a graphical software configuration tool that allows the generation of C

initialization code using graphical wizards. It also comprises the STM32CubeF0 MCU Package

composed of the STM32Cube hardware abstraction layer (HAL) and the low-layer (LL) APIs,

plus a consistent set of middleware components (RTOS, USB, FAT file system, and STM32

touch sensing). All embedded software utilities are delivered with a full set of examples running

on STMicroelectronics boards. The STM32Cube HAL is an STM32 embedded software layer

that ensures maximized portability across the STM32 portfolio, while the LL APIs make up a

fast, light-weight, expert-oriented layer which is closer to the hardware than the HAL. HAL and

LL APIs can be used simultaneously with a few restrictions. Both the HAL and LL APIs are

production-ready and have been developed in compliance with MISRA C®:2004 guidelines with

some documented exceptions (reports available on demand) and ISO/TS 16949. Furthermore,

ST-specific validation processes add a deeper-level qualification. STM32CubeF0 gathers in one

single package all the generic embedded software components required to develop an application

on STM32F0 microcontrollers. Following STM32Cube initiative, this set of components is

highly portable, not only within STM32F0 Series but also to other STM32 Series. In addition,

the low-layer APIs provide an alternative, high-performance, low-footprint solution to the

STM32CubeF0 HAL at the cost of portability and simplicity. HAL and LL APIs are available



                                                6
   Case 1:21-cv-01029-UNA Document 1 Filed 07/15/21 Page 7 of 8 PageID #: 7




under open-source BSD license for user convenience.” STMCube™ includes modularized user

component modules (e.g. various programmed and other predefined user modules) defining

functional components (e.g., functional components like signal processing routines, input output

type of the module, mathematical functions, etc. corresponding to various modules) ( “Accused

Product”).

        17.     Attached hereto as Exhibit 2, and incorporated herein by reference, is a claim chart

detailing why the Accused Product constituted and constitutes infringement of the asserted product

Claim 12 and method Claim 24 of the ’508 Patent.

        18.     Defendant’s use of the invention is helpful to the success of its sales of

STMicroelectronics’s other product lines.

        19.     Further, Defendant’s use of the inventions benefited Defendant in that the invention

was a material part of overall industry solutions from which Defendant may not have been able to

benefit, but for its inclusion of the invention in its overall marketing of all its solutions.

        20.     As a result of Defendant’s infringement of the ’508 Patent, Plaintiff has suffered

damages.

        21.     Lazer is entitled to a money judgment in an amount adequate to compensate for

Defendant’s infringement, but in no event less than a reasonable royalty for the use made of the

invention by Defendant, together with interest and costs as fixed by the Court.

        22.     Lazer has not commercialized any products under the ‘508 Patent and has no

information that any prior owners of the Patent have not complied with patent marking

requirements.




                                                   7
   Case 1:21-cv-01029-UNA Document 1 Filed 07/15/21 Page 8 of 8 PageID #: 8




                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

                                     PRAYER FOR RELIEF

       Plaintiff Lazer IP LLC respectfully requests that the Court find in its favor and against

Defendant STMicroelectronics, and that the Court grant Plaintiff the following relief:

       A.      an adjudication that Defendant had infringed the ’508 Patent;

       B.      an award of damages to be paid by Defendant adequate to compensate Plaintiff for

Defendant’s past infringement of the ’508 Patent, including pre-judgment and post-judgment

interest, costs, expenses, and an accounting of all infringing acts; and

       C.      any and all such further relief at law or in equity that the Court may deem just and

proper, including but not limited to attorneys’ fees.


Dated: July 15, 2021                           Respectfully submitted by:


                                                  /s/ George Pazuniak
                                                  George Pazuniak (#478)
                                                  O’Kelly & O’Rourke, LLC
                                                  824 N. Market Street
                                                  Suite 1001A
                                                  Wilmington, DE 19801
                                                  (302) 478-4230
                                                  gp@del-iplaw.com

                                                  Attorney for Plaintiff




                                                  8
